 WALDO ROHNERT CO.89ULTIMATE FINDINGS ANDCONCLUSIONSIn summary, the TrialExaminer finds and concludes:1.The evidence adducedin this proceeding satisfies the Board's requirements forthe assertionof jurisdiction herein.2.United Steelworkers of America, AFL-CIO,isa labor organizationwithin themeaning ofthe Act.3.The followingemployees of Respondent constitute a unit appropriate for thepurposes of collectivebargaining within the meaningof the Act.All productionand maintenance employees employed at Respondent'splantlocated inMiami, Florida,but excluding office employees,guards and watchmen,service personnel,professional and supervisory employees as definedin the Act.4.At alltimes sinceon or about April 20, 1960, the Unionhas been the ex-clusive representative of all the employees in the aforementionedunit for the pur-poses of collectivebargainingwith respectto rates of pay, wages,hours of employ-ment, andother conditionsof employment.5.The evidence adducedestablishes that Respondent refused to bargain in goodfaith andtherebyengaged in unfair labor practiceswithinthe meaning of Section8(a)(1) and(5) of the Act by repudiatingprior commitments and attempting tobeginnegotiationsde novo,by expressing an unwillingness to enter into anycollective-bargaining agreement until the unfair labor practices charges filed by theUnion were disposed of by thisBoardand byunilaterallygrantingwage increaseswhile going through themotions of bargaining.6.The strike which lastedfrom June21, 1960,to onor about July 12,1960, wasan unfairlaborpracticestrike.7.The strikersmentioned in the precedingparagraphmade unconditional appli-cation for reinstatement on June 23 and thereafterwhichRespondent failed andrefused tohonor therebyengaging in unfairlaborpracticeswithin themeaning ofSection 8 (a) (1) and(3) of the Act.8.The aforesaid activitiesare unfairlaborpractices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Waldo Rohnert Co.andFreight,Construction,General Drivers,Warehousemen and Helpers Local UnionNo. 287,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Independent.CaseNo. 20-CA-2139.March 5, 1962DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act.Upon a charge filed by the Freight, Construc-tion, General Drivers, Warehousemen and Helpers Local Union No.287, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Independent, herein called the Union,the General Counsel of the National Labor Relations Board by theRegional Director of the Twentieth Region issued a complaint datedOctober 18, 1961, againstWaldo Rohnert Company, herein calledRespondent, alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Section 8(a) (1) and (5) and Section 2(6) and (7) of the Act,as amended. Copies of the charge, complaint, and notice of hearingwere duly served upon Respondent.136 NLRB No. 5. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithrespect to the unfair labor practices,the complaint alleged,in substance,that on September 25, 1961, the Board issued a certifica-tion in Case No. 20-RC-45631designatingthe Unionas the collective-bargaining representative of the Respondent's production and main-tenance employees at its seed cleaning plant in Hollister,California;that on September 29, 1961, the Union requested recognition as therepresentative of the employees in the certified unit; and that onOctober 5,1961, the Respondent declined to recognizetheUnion.The complaint alleged that by the foregoing conduct, the Respondentengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a) (5) and(1) of the Act.Thereafter,Respondent filed an answer denying material allegationsof the complaint.On December 1, 1961,all parties to this proceeding entered into astipulation of facts and jointly requested the transfer of this pro-ceeding directly to the Board for findings of fact, conclusions of law,and issuance of a Decision and Order based thereon. In the "Petitionand Stipulation of Facts" the parties agreed that the stipulation to-gether with the charge,complaint,and answer should constitute theentire record in this case.The parties further stipulatedthat theywaived a hearing before a Trial Examiner,the making of findings offacts and conclusions of law by a Trial Examiner,and the issuanceof an Intermediate Report and Recommended Order.On December 28,1961,the Board approved the petition and stipula-tion of facts and accepted the transfer of the case.Thereafter, theRespondent filed a brief with the Board.Uponthe basis of the stipulation and the entire record in the case,including the Respondent's brief,the Board2makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a family corporation which grows various seedcrops on land leased from members of the family as well as fromothers.In addition, approximately one-fourth of its seed crops areraised by individual local farmers pursuant to contracts providingthat the farmers will grow the crops under the direction of theRespondent.After the seed is harvested, it is transported in theRespondent's trucks to the seed cleaning plant on the home ranch s1Not published in NLRB volumes2 Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated Itspowers in connection with this case to a three-member panel [Members Rodgers, Fanning,and Brown].8 Respondent does not produce any seed crops on the home ranch, and this land ispresently leased to others.The farmland that does produce the seed crops is approxi-mately 150 miles from the plant WALDO ROHNERT CO.91atHollister, California, where it is unloaded, weighed in, cleaned,sacked, stored, and then shipped to wholesale buyers.During the past year immediately preceding the issuance of thecomplaint, the Respondent had sales in excess of $500,000 of whichover $50,000 were shipped directly outside the State of California.We find that the Respondent is now, and has been at all times ma-terial herein, engaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assert jurisdiction inthis case.II.THE LABOR ORGANIZATIONS INVOLVEDThe Unionis a labor organizationwithinthe meaning of Section2 (5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn March 29, 1961, the Union filed a petition' seeking to representa unit of drivers, helpers, warehousemen, and packers employed atthe Respondent's Hollister, California, facility.Hearing on thispetition was held on April 27, 1961, and on August 17, 1961, the Boardissued a Decision and Direction of Election, directing the RegionalDirector for the Twentieth Region to conduct an election in the fol-lowing unit :All production and maintenance employees at the Employer'sseed cleaning plant at Hollister, California, including drivers,helpers, warehousemen, and peddlers,' but excluding office clericalemployees, farm truckdrivers, guards, and supervisors as definedin the Act.5 In their stipulation, the partiesconstrued the word "peddlers"to mean "packers."This construction is based on the fact that the Respondent has never had theclassification"peddlers "On September 15, 1961, an election was held in the above unit, theUnion received a majority of the votes cast in that election, and onSeptember 25, 1961, the Union was certified as the collective-bargaining representative of the employees in this unit.Thereafter,at various dates in September and October 1961, the Union made de-mands for collective bargaining in the certified unit.On October 5,1961, the Respondent advised the Union that it would not engage incollective bargaining.The Respondent's refusal to bargain gaverise to the instant proceeding.It is the Respondent's contention that its seed cleaning plant em-ployees are agricultural laborers within the meaning of Section 2(3)of the Act, and therefore excluded from the Act's coverage.Thissame contention was made by the Respondent in the representation4 Case No.20-RC-4563. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding and rejected by the Board. The record in the representa-tion proceeding (Case No. 20-RC-4563) shows that the Respondent'splant is operated on a seasonal basis starting about July, reaching itspeak around September and October, and ending in December. Theemployee complement during this operational period varies from 35to 40 workers at the peak of the season to 10 to 12 workers employedin the plant year round. The year-round employees may spend 10 to12 weeks a year away from the plant in agricultural work. Thoseworkers who are employed only during the milling season spendtheir full time in plant activities.In passing upon the Respondent's contention in the representationproceeding, the Board noted that thissame issuehad been previouslydecided adversely to the Respondent. SeeWaldo Rohnert Company,120 NLRB 152. In the instant case, as in the earlier one, the em-ployees in the unit regularly perform nonagricultural work.Thus,as to that portion of their work which is nonagricultural these em-ployees are covered by the Act.Accordingly, for the reasons statedin the Board's Decision and Direction of Election in Case No. 20-RC-4563 and inWaldo Rohnert Company,we find the Respondent'scontention without merit.SeeOlaa Sugar Company, Limited,118NLRB 1442, 1443.As the Respondent admittedly refused to bargain with the Unionon and after October 5, 1961, we find that the Respondent violatedSection 8(a) (5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe Respondent's refusal to bargain set forth in Section III, above,occurring in connection with the operations of the Respondent setforth in section I, above, has a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act,we shall order that it cease and desist therefrom and take certain af-firmative action to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the en-tire record in this case, the Board makes the following :CONCLUSIONS OF LAW1.The Union is alabor organizationwithin the meaningof Section2 (5) of the Act. WALDOROHNERT CO.932.The Respondent is engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(6) and (7) of theAct.3.All production and maintenance employees at the Respondent'sseed cleaning plant at Hollister, California, including drivers, helpers,warehousemen, and packers, but excluding office clerical employees,farm truckdrivers, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.4.The Union, since the date of its certification, September 25, 1961,has been and now is the exclusive representative of all employees inthe aforesaid appropriate unit for purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.5.By refusing, on and after October 5, 1961, to bargain collectivelywith the Union as the representative of the above employees, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) and (1) and Section 2 (6) and(7) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Waldo Rohnert Co., itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Freight, Construction,General Drivers,Warehousemen and Helpers Local Union No. 287,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Independent, as the exclusive representativeof the employees in the following appropriate unit : All productionand maintenance employees at the Respondent's seed cleaning plantatHollister, California, including drivers, helpers, warehousemen,and packers, but excluding office clerical employees, farm truck-drivers, guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed in Section 7of the Act, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of,1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the ex-clusive bargaining representative of all the employees in the afore- 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid appropriate unit with respect to wages, rates of pay, hours ofemployment, or other conditions of employment, and, if an under-standing is reached, embody such understanding in a signedagreement.(b)Post at its seed cleaning plant in Hollister, California, copiesof the notice attached hereto marked "Appendix." B Copies of saidnotice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being duly signed by the Respondent's repre-sentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by other material.(c)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Freight, Con-struction,General Drivers,Warehousemen and Helpers LocalUnion No. 287, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Independent, asthe exclusive representative of the employees in the bargainingunit described below.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of rights guaranteedin Section 7 of the Act, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL, upon request, bargain collectively with Freight, Con-struction,General Drivers,Warehousemen and Helpers LocalUnion No. 287, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Independent, as HAYNES STELLITE CO., DIV. OF UNION CARBIDE CORP.95the exclusive representative of all employees in the bargainingunit described below with respect to wages, rates of pay, hours ofemployment, and other terms and conditions of employment, and,if an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is :All production and maintenance employees at our seedcleaning plant at Hollister, California, including drivers,helpers,warehousemen, and packers, but excluding officeclerical employees, farm truckdrivers, guards, and super-visors as defined in the Act.WALDO ROHNERT Co.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (703 Market Building, 830 Market Street, San Francisco, Cali-fornia; Telephone Number, Yukon 6-3500, Extension 3191) if theyhave any question concerning this notice or compliance with itsprovisions.Haynes Stellite Company, Division of Union Carbide Corpora-tionandUnited Steelworkers of America,AFL-CIOHaynes Stellite Company, Division of Union Carbide Corpora-tionandUnited Steelworkers of America,AFL-CIO, Peti-tioner.Cases Nos. 25-CA-1353 and 25-RC-1966.March 5,1962DECISION AND ORDEROn October 16, 1961, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom, as set forth in theIntermediate Report attached hereto.He also recommended that theobjections to conduct affecting results of election, filed by the Peti-tioner, be overruled.Thereafter, the Respondent, the General Coun-sel, and United Steelworkers of America, AFL-CIO,' each filed ex-ceptions to the Intermediate Report and supporting briefs, and theRespondent filed a brief in reply to that of the Union.1Hereinafter referred to as the Union.136 NLRB No. 3.